Exhibit 10.36 April 8, 2016Paul C. Kirsch [address redacted] Dear Paul,On behalf of The Chemours Company, it is a pleasure to offer you employment as the President, Fluoroproducts for Chemours.Your position will be based in Wilmington, DE. We would like to work towards a mid-May start date. Please be advised this offer of employment is contingent upon approval by our Board of Directors. Based upon the terms of this offer of employment, your anticipated position with Chemours, and Chemours’ status as a U.S. public company, you and Chemours are subject to certain requirements under U.S. federal securities laws.Accordingly, upon your acceptance of this offer of employment with Chemours, you agree to keep strictly confidential the terms of this offer of employment, you agree not disclose the identity of Chemours to your present employer until after Chemours makes a public announcement in accordance with applicable securities laws, and you (and members of your family) agree to refrain from transacting in Chemours common stock, or instructing others to do so on your behalf, until informed by Chemours that you are no longer subject to this restriction.
